Bliss, Judge,
delivered the opinion of the court.
Appellant was convicted, in the St. Louis Court of Criminal Correction, of gambling, and appeals to this court. The record seeks to present the question of the sufficiency of the evidence to warrant a conviction. The defendant was found, with others, around á table, with a faro-box and cards in his hands, and checks and money passed between them. The bill of exceptions also shows that there was testimony as to the situation of the parties at the time the police entered the room. There was no rebutting testimony, and no explanation as to what defendant *471and others were doing with their gambling devices. The case was submitted to the judge, and the record indicates care and consideration on his part.
We cannot disturb the judgment. The State made a prima facie case, and the accused did not attempt to rebut or explain.
Judgment affirmed.
The other judges concur.